IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE,
. ID No. 9807019438
v. t In and for Kent County

CATHERINE W. CULP,

Defendant.

ORDER

The Court is in receipt of the State’s Motion to l{eargue Defendant Culp’s
Motion for Modification decided by the Court on April 18, 2016.
The State’ s bases for reconsideration do not reflect anything not previously and
carefully considered by the Court in said April 18, 2016 decision and Order.
Accordingly, the State’s Motion to Reargue is denied.
S0 ORDERED this 26th day of April, 2016.

/s/ Robert B. Young
J, _

RBY/dsc
oc: Prothonotary

cc: Jason C. Cohee, Esquire
William T. Deely, Esquire